Citation Nr: 0806917	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to July 1983 and from October 1987 to July 1992. 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Cleveland RO.  In September 2006, a Travel Board hearing was 
held before the undersigned; a transcript of this hearing is 
associated with the claims file.  An April 2007, the matter 
was remanded for additional development.


FINDING OF FACT

The veteran's service-connected disabilities are rated 70 
percent combined with post-traumatic stress disorder rated 50 
percent, myotonia rated 30 percent, and a right knee 
disability rated 10 percent; they are reasonably shown to be 
of such nature and severity that they preclude him in 
participating in any regular substantially gainful 
employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met; a TDIU rating is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter.
II. Legal Criteria

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  If there is only one such disability, it must 
be rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (a).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided 
by 38 C.F.R. § 4.16(a), "Marginal employment shall not be 
considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

III. Analysis

The veteran's service connected disabilities are PTSD, 
myotonia, postoperative reconstruction of the right anterior 
cruciate ligament, status post left cervical node biopsy for 
reactive lymphocytosis, and postoperative left varicocele.  
His PTSD is rated 50 percent, and the combined rating for his 
service-connected disabilities is 70 percent.  Thus, his 
disabilities meet the schedular requirements for TDIU, under 
38 C.F.R. § 4.16(a).

The veteran contends that his service-connected disabilities 
preclude him from obtaining and maintaining substantially 
gainful employment.  Based upon review of the record, the 
Board finds it reasonable to conclude this is so.   

In September 2006, the veteran testified that he last worked 
in 2003, in a sales position.  He stated he was fired from 
that job for fighting with a coworker.  He has tried to find 
work that would be easier in light of his health problems, 
but found it difficult as he was anti-social.  He stated he 
completed high school and a little bit of college.  He also 
attempted vocational rehabilitation, but it was determined 
that it would not be beneficial for him.  He testified that 
his muscle disability hindered him occupationally because he 
fatigued easily.  He also reported difficulty walking more 
than 25 yards and an inability to lift objects, and that his 
PTSD made it difficult for him to be around other people.  

On November 2004 VA examination, the veteran reported that he 
frequently had use-related muscle cramps in his hands.  He 
had worked as a construction laborer, but found that after 
using his upper extremities about a half hour he began 
dropping things.  He lost his job after six-months due to his 
symptoms.  The examiner opined that the veteran's muscular 
dystrophy prevented him from using any muscle groups in his 
arms or legs continuously for more than 30 minutes before 
developing cramps and fatigue, and that he was unable to work 
as a construction laborer.  

On November 2004 VA mental health examination, the veteran 
indicated that he wanted to be employed but was at a point 
where he could not tolerate working with others; he had 
conflicts with everyone, and had difficulty on the job, in 
part because he argued with people.  He did not stay long on 
jobs because either he was fired or he walked away from the 
jobs when he could handle them no longer.  He reported he had 
started several businesses, but that none of them lasted.  
The examining psychologist opined that the veteran was unable 
to work as a laborer and was unemployable based on mood 
instability and decreased mobility.   

A June 2005 VA record notes that the veteran reported he 
stopped working as a salesman because he could not stand very 
long and had difficulty lifting things.  He had held that job 
for six years, and before then worked in construction.  A 
December 2005 mental health record notes that the veteran was 
unemployable (but does not indicate whether this was solely 
due to service-connected disabilities).

On December 2005 VA examination, the veteran reported that he 
would begin a day with a good amount of energy, but would 
soon fatigue with any repetitive motor activity.  He reported 
that he was fired from his last job because he fatigued after 
starting a task.  The examiner noted that the veteran's 
myotonia symptoms (fatigability and use-related spasms in the 
lower extremities) were not progressive.

On January 2006 VA psychiatric examination, it was noted that 
the veteran's PTSD symptoms would cause significant reduced 
productivity and interference in his ability to interact 
effectively and work efficiently.  

On January 2006 VA joints examination, the examiner commented 
that the veteran had significant limitation with standing and 
walking due to his myotonia, and was disabled due to the 
combined effect all of his co-morbidities. 

A February 2007 VA neurology outpatient record notes that on 
evaluation of the veteran's myotonia the physician's 
assessment was that he had cramps and weakness with sustained 
muscle activity.  The main concern was controlling associated 
pain.  

On May 2007 orthopedic examination, it was noted that the 
veteran's functional limitations related to myotonia included 
weakness, cramping, pain, and fatigue.  The examiner noted 
findings on January 2007 neurological examination, and opined 
that the veteran was capable of some part-time, sedentary 
employment.

On June 2007 VA mental health examination, the veteran 
described his work history and difficulty interacting with 
others.  He reported that he was repeatedly fired due to 
anger outbursts and threatening comments, and that his anger 
was exacerbated by his inability to perform repetitive acts.  
The examiner noted that the veteran's frustration and anger 
more likely than not severely impacted on his ability to 
maintain relationships, and opined that his level of inner 
turmoil, anger, and frustration would more likely than not 
cause severe work inefficiency and lack of productivity.  The 
amount of depression and hopelessness and angry reactions 
caused severely reduced reliability at work, making it more 
likely that he would not go to work or walk out when there 
was conflict.  The amount of avoidance of social contact and 
confrontation would likely interfere severely with his 
ability to interact effectively.  He had severe reduction in 
his ability to adapt to stressful circumstances such as 
workplace, and other social environments, evidenced by 
needing to leave work due to stress, not going to work when 
overwhelmed, or quitting.   

A May 2007 VA orthopedic examiner opined that the veteran was 
capable of part-time sedentary work.  Notably, the Court has 
held that substantially gainful employment must be sufficient 
to earn a livelihood.  See Moore, supra.  Part time sedentary 
employment does not meet this standard.  Furthermore, the 
June 2007 VA mental health examiner found that the veteran's 
service connected psychiatric disability would have a severe 
impact on work requiring contact with others.  

In summary, the record reasonably establishes that by virtue 
of his service-connected disabilities the veteran is 
incapable of participating in regular substantially gainful 
employment.  Accordingly, a TDIU rating is warranted.


ORDER

A total disability rating based on individual unemployability 
due to service connected disabilities is granted, subject to 
the regulations governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


